Citation Nr: 0714305	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  00-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hammertoes, degenerative joint disease and hallux valgus of 
the left foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease and hallux valgus of the right 
foot.


REPRESENTATION

Veteran represented by:	H. D. Cox, Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran and his spouse testified in support of these 
claims at hearings held before a Hearing Officer, at the RO 
in December 2000, and Veterans Law Judges, in Washington, 
D.C., in May 2002 and May 2004.  

In May 2005, the Board affirmed the RO's February 2000 rating 
decision.  The veteran then appealed the Board's February 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2006, based on a Joint 
Motion For Remand (joint motion), the Court remanded the 
claims to the Board for compliance with the instructions in 
the joint motion. 

In November 2006, the Board in turn remanded the claims to 
the RO for additional action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Symptomatology of the veteran's service-connected left 
foot disability is severe.

3.  Symptomatology of the veteran's service-connected right 
foot disability is moderate.

4.  The disabilities at issue in this decision are not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent evaluation 
for hammertoes, degenerative joint disease and hallux valgus 
of the left foot have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.2, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5282, 5284 (2006).   

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease and hallux 
valgus of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5282 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine an 
effective date to be assigned an award of service connection 
or a disability rating.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated July 2001, September 2004 and 
December 2006, after initial deciding those claims in a 
rating decision dated February 2000.  Such notice was not 
mandated at the time of the RO's rating decision; therefore, 
the timing of the remedial  notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.

The collective content of the notice letters also reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II and Dingess/Hartman.  In the letters, 
the RO acknowledged the veteran's claims, informed him of the 
evidence necessary to support those claims, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO explained to 
the veteran how it determines disability ratings and 
effective dates.  The RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA any additional evidence or 
information he knew about that would help support his claims.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service private 
treatment records.  Second, the RO conducted medical inquiry 
in an effort to substantiate the veteran's claims by 
affording the veteran multiple VA medical examinations, 
during which VA examiners addressed the severity of the 
disabilities at issue in this decision.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran seeks increased evaluations for his left and 
right foot disabilities.  He contends that the 10 percent 
evaluations assigned these disabilities do not accurately 
reflect the severity of his left and right foot 
symptomatology.  Such symptomatology allegedly includes 
discomfort from knots on the toes of his left foot, pain 
bilaterally, particularly after activity and in cold weather, 
and swelling, necessitates the use of pain medication, and 
interferes with his ability to work.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has rated the veteran's left and right 
foot disabilities as 10 percent disabling pursuant to 
Diagnostic Codes (DCs) 5282 and 5284.  DC 5282 provides that 
a 0 percent evaluation is assignable for hammer toe affecting 
single toes.  A 10 percent evaluation is assignable for 
hammer toe affecting all toes, unilateral without claw foot.  
38 C.F.R. § 4.71a, DC 5282 (2006).  

DC 5284 provides that a 10 percent evaluation is assignable 
for moderate residuals of a foot injury.  A 20 percent 
evaluation is assignable for moderately severe residuals of a 
foot injury.  A 30 percent evaluation is assignable for 
severe residuals of a foot injury.  38 C.F.R. § 4.71a, DC 
5284 (2006).  

DC 5003 is also applicable to the veteran's claims.  It 
provides that degenerative arthritis established by x-ray 
findings is to be evaluated on the basis of limitation of 
motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups. A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2006).

The appropriate DC for the specific joint involved in this 
case is DC 5271.  This DC provides that a 10 percent 
evaluation is assignable for moderate limited motion of the 
ankle.  A 20 percent evaluation is assignable for marked 
limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 
(2006).  Dorsiflexion of the ankle is considered to be normal 
when it ranges from 0 to 140 degrees.  Plantar flexion of the 
ankle is considered to be normal when it ranges from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2006).  

An evaluation in excess of 10 percent may be assigned if the 
evidence establishes that the veteran has severe acquired 
flatfoot, certain degrees of claw foot, or malunion or 
nonunion of the tarsal or metatarsal bones.  38 C.F.R. 
§ 4.71a, DCs 5276, 5278, 5283 (2006).

As explained below, the evidence in this case establishes 
that the veteran's left foot disability picture more nearly 
approximates the criteria for a 30 percent evaluation under 
DC 5284, but that his right foot disability picture does not 
more nearly approximate the criteria for an evaluation in 
excess of 10 percent.

The veteran served on active duty from April 1962 to April 
1965.  During this time period, he received treatment for a 
painful left foot and limitation of dorsiflexion.  An 
examiner noted that the veteran had dorsum hallux and a 
tendency for all toes to hammer. 

Following discharge, the veteran received treatment for 
bilateral foot complaints and underwent VA examinations of 
his feet.  During treatment visits and examinations, medical 
professionals diagnosed the veteran with multiple foot 
disabilities, some of which they related to the veteran's 
service.  The veteran is now service connected for 
degenerative joint disease of the feet, hallux valgus or a 
history thereof, bilaterally, and hammertoes of the left 
foot.  He is not service connected for any other noted foot 
disabilities, including gout.  However, in evaluating the 
severity of the veteran's left and right foot disabilities, 
the Board will consider all symptomatology that results from 
the nonservice-connected gout because in August 2001, during 
a VA examination, an examiner related the gout to the 
veteran's degenerative joint disease of the feet.  

During VA examinations and private treatment visits dated 
from May 1973 to December 1999, the veteran reported foot and 
toe pain, particularly on the left, swollen feet bilaterally, 
a lump on his right foot, difficulty walking, and discomfort 
after prolonged activity.  Medical professionals noted a 
tender, warm right foot, callosities of the toes, 
bilaterally, hammer toes on four left toes, more severe on 
the big toe, gout and cellulitis in the left foot.  They also 
noted that the deformities necessitated the use of larger 
sized shoes.  They indicated that the veteran did not have 
hallux valgus, vascular changes or skin breakdown.  X-rays, 
however, showed moderate hallux valgus deformities, a 
suggestion of slight metatarsus varus, subluxation of the 
metacarpal phalangeal (MCP) joints in all toes, an old 
fracture of the sesamoid bones beneath the metatarsal 
phalangeal (MTP) joint, and osteoarthritis of the left ankle 
and tarsal bones.

During additional private treatment visits and VA 
examinations dated from August 2000 to January 2007, the 
veteran continued to report bilateral foot pain that extended 
to his ankles, aching, fatigue, swelling, warmth, weakness, 
stiffness, lack of endurance and flare-ups that hindered his 
ability to engage in certain activities.  Medical 
professionals noted osteoarthritis of both feet, calluses on 
the dorsums of three toes, hammertoes on the left, hallux 
valgus on the left, a prominent bunion on the right, and claw 
toe deformities (affected toes not identified).  They also 
indicated that the veteran did not have flat feet, limitation 
in extension or flexion, incoordination, or subluxation.  X-
rays showed a bunion formation with valgus deformity on the 
first toe of both feet associated with arthritic changes, and 
subluxation and resorptive changes around the 2nd right toe, 
possibly secondary to previous trauma or inflammatory 
arthritic changes.  

In June 2003, a VA examiner characterized the veteran's foot 
disabilities, including during flare-ups, as moderate to 
severe.  In June 2007, a VA examiner characterized the 
veteran's left foot disability, including hammertoes, 
degenerative joint disease and gout, as severe and his right 
foot disability, including degenerative joint disease, hallux 
valgus and gout, as moderate.  Again, in so characterizing 
these disabilities, the VA examiner considered their severity 
during flare-ups.

A foot disability that is severe, such as the veteran's left 
foot disability in this case, warrants the assignment of a 30 
percent evaluation under DC 5284.  A foot disability that is 
moderate, such as the veteran's right foot disability in this 
case, warrants the assignment of a 10 percent evaluation 
under DC 5284.  In the absence of evidence of flat foot or 
bilateral claw foot, an evaluation in excess of 30 percent is 
not assignable for the veteran's left foot disability under 
any other applicable DC.  In the absence of evidence of more 
than moderate foot disability, flatfoot, claw foot with, in 
part, shortened plantar fascia, or malunion or nonunion of 
the tarsal or metatarsal bones, an evaluation in excess of 10 
percent is not assignable for the veteran's right foot 
disability under any other applicable DC.

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate either of the disabilities at issue in 
this appeal.  There is no evidence of record establishing 
that either of these disabilities, alone, causes marked 
interference with employment or necessitates frequent periods 
of hospitalization.  In fact, the veteran has maintained that 
both of these disabilities in conjunction with his service-
connected left knee disability hinder his employability.  The 
veteran's claims do not therefore present such exceptional or 
unusual disability pictures as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board is not required to remand these claims to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should either of her disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations noted above are the most appropriate given 
the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to a 30 percent evaluation for 
hammertoes, degenerative joint disease and hallux valgus of 
the left foot have been met.  The Board also concludes that 
the criteria for entitlement to an evaluation in excess of 10 
percent for degenerative joint disease and hallux valgus of 
the right foot have not been met.  In reaching this decision, 
the Board considered the complete history of the disabilities 
at issue as well as the current clinical manifestations and 
the effect the disabilities have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  With 
regard to the veteran's right foot claim, the Board also 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence is against that claim, the 
doctrine is not for application.


ORDER

A 30 percent evaluation for hammertoes, degenerative joint 
disease and hallux valgus of the left foot is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.  

An evaluation in excess of 10 percent for degenerative joint 
disease and hallux valgus of the right foot is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


